DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al. (US Patent Application Publication 2007/0141888 A1).
As per claim 1, Toda teaches a connector assembly 1, comprising a first connector 15 and a second connector 2, wherein: the first connector 15 and the second connector 2 are connectable to each other along a connection direction (as seen in figure 1-4); the first connector 15 comprises a first holding member 16, a plurality of first terminals 18, a first shell 20 and a first engagement member 22a; the first terminals 18 are held by the first holding member 16; each of the first terminals 18 has a first contact portion 19a; the first shell 20 has a 
As per claim 2, Toda teaches a connector assembly 1, wherein: the engagement support portion 7.sub.0 is resiliently deformable; and the engagement projection (along 7.sub.3) is movable in the perpendicular direction (as seen in figure 1-4) in accordance with resilient deformation of the engagement support portion 7.sub.0.
As per claim 3, Toda teaches a connector assembly 1, wherein: each of the first shell 20, the first engagement member 22a and the second shell 7 is made of metal; the first engagement member 22a has a flat-plate portion (along 20a); the flat-plate portion (along 20a) intersects with the perpendicular direction (as seen in figure 1-4) and is apart from the first mating portion 16e in the perpendicular direction (as seen in figure 1-4); and the engagement recess (along 23a) is formed in the flat-plate portion (along 20a).
As per claim 4, Toda teaches a connector assembly 1, wherein: the first engagement member 22a is a member 22a other than the first shell 20; the first shell 20 has an inner positioning portion (between 25a’ and 25b’); the first engagement member 22a has an outer positioning portion (along 20b); and the inner positioning portion (between 25a’ and 25b’) and the outer positioning portion (along 20b) are combined to each other, so that the first engagement member 22a is positioned to the first shell 20.
As per claim 5, Toda teaches a connector assembly 1, wherein: the inner positioning portion (between 25a’ and 25b’) is an opening (between 25a' and 25b') formed in the first mating portion 16e and opens inward and outward from the first mating portion 16e in the perpendicular plane (as seen in figure 1); the outer positioning portion (along 20b) projects inward in the perpendicular plane (as seen in figure 1); and the outer positioning portion (along 20b) is received in the inner positioning portion (between 25a’ and 25b’) and closes, at least in part, the inner positioning portion (between 25a’ and 25b’).
As per claim 6, Toda teaches a connector assembly 1, wherein the second engagement member 7a’ covers only one of opposite sides of the second mating portion (4.sub.1, 4.sub.2) in the perpendicular direction (as seen in figure 1-4).
As per claim 7, Toda teaches a connector assembly 1, wherein: when the first connector 15 is used, the first connector 15 is fixed on a board (not shown, see paragraph [0035]) which extends along the perpendicular plane (as seen in figure 1); the first connector 15 has a stopper (see paragraph [0019]); and the stopper (see paragraph [0019]) is provided on only one of opposite sides of the first connector 15 in the perpendicular direction (as seen in figure 1-4).
As per claim 8, Toda teaches a connector assembly 1, wherein: the second engagement member 7a’ has a protection portion 7.sub.3; and the protection portion 7.sub.3 covers the engagement support portion 7.sub.0 in a predetermined plane (as seen in figure 1) perpendicular to the perpendicular direction (as seen in figure 1-4).
As per claim 9, Toda teaches a connector assembly 1, wherein: the second engagement member 7a’ has a guide portion 7.sub.1; and the guide portion 7.sub.1 guides a position of the second mating portion (4.sub.1, 4.sub.2) relative to the first mating portion 16e in the 
As per claim 10, Toda teaches a connector assembly 1, wherein: the guide portion 7.sub.1 has a main guide portion (along 7a) and two side guide portions (along 7c); and in the perpendicular plane (as seen in figure 1), the main guide portion (along 7a) extends along a predetermined direction (as seen in figure 1-4) perpendicular to both the connection direction (as seen in figure 1-4) and the perpendicular direction (as seen in figure 1-4), and the side guide portions (along 7c) extend from opposite ends of the main guide portion (along 7a) in the predetermined direction (as seen in figure 1-4), respectively, and extend in parallel to each other along the perpendicular direction (as seen in figure 1-4).
As per claim 11, Toda teaches a connector assembly 1, wherein an end of the second mating portion (4.sub.1, 4.sub.2) is located between the engagement projection (along 7.sub.3) and an end of the guide portion 7.sub.1 in the connection direction (as seen in figure 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831